         Case 1:20-cr-00068-JTN ECF No. 38, PageID.158 Filed 10/30/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


    UNITED STATES OF AMERICA,

             Plaintiff,
                                                                            Case No. 1:20-cr-68
    v.
                                                                            HON. JANET T. NEFF
    ANDRE BARRY-DAVID POWELL,

          Defendant.
    ____________________________/


                    ORDER ADOPTING REPORT AND RECOMMENDATION

            The Court has reviewed the Report and Recommendation filed on October 14, 2020 by the

United States Magistrate Judge in this action. The Report and Recommendation was duly served

on the parties, and no objection has been made thereto within the time required by law.

            THEREFORE, IT IS ORDERED that:

            1.      The Report and Recommendation of the Magistrate Judge (ECF No. 36) is

approved and adopted as the opinion of the Court.

            2.      Defendant’s pleas of guilty are accepted and defendant is adjudicated guilty of the

charges set forth in Counts One and Four1 of the Indictment.

            3.      The written plea agreement is hereby continued under advisement pending

sentencing.



Dated: October 30, 2020                                              /s/ Janet T. Neff
                                                                   JANET T. NEFF
                                                                   United States District Judge

1
 The Report and Recommendation inadvertently indicates that Count Four of the Indictment is in violation of 26
U.S.C. §§ 5961(d) and 5841. It should indicate that Count Four of the Indictment is in violation of 26 U.S.C.
§§ 5861(d) and 5841.
